                                                Case 2:19-cr-00448-DLR Document 22 Filed 07/29/19 Page 1 of 3



                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 Dennis K. Burke (012076)
                                          burked@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595
                                          Attorneys for Defendant James B. Panther
                                        6
                                                              IN THE UNITED STATES DISTRICT COURT
                                        7
                                        8                                  FOR THE DISTRICT OF ARIZONA

                                        9 United States of America,
                                                                                            NO. CR-19-00448-PHX-DLR-2
                                       10                     Plaintiff,
                                                                                            MOTION TO CONTINUE TRIAL
                                       11                     vs.
1 East Washington Street, Suite 2300




                                                                                            (FIRST REQUEST)
                                       12 James B. Panther,
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                     Defendant.
                                       14
                                       15            Defendant, through undersigned counsel of record, hereby moves this Court to enter
                                       16 an Order continuing the current trial date of September 3, 2019 for a period of
                                       17 approximately ninety (90) days based upon grounds set forth herein.
                                       18            This case concerns a multi-defendant securities conspiracy case whose allegations
                                       19 involve multiple districts and international activity. Discovery is not yet complete, and it
                                       20 is anticipated that the forthcoming materials will be voluminous, such that substantial time
                                       21 is needed for the effective preparation of a defense and to prepare for trial.
                                       22            Tracee Plowell, Assistant Chief of the Fraud Section for the United States
                                       23 Department of Justice, has authorized the undersigned to convey to the Court that she has
                                       24 no objection to the instant request.
                                       25 ///
                                       26 ///
                                       27 ///
                                       28 ///

                                            DMWEST #38082715 v1
                                                Case 2:19-cr-00448-DLR Document 22 Filed 07/29/19 Page 2 of 3



                                        1            It is expected that excludable delay under 18 U.S.C. §3161(h)(7) will occur as a
                                        2 result of the Court’s granting of this request or an Order based thereon.
                                        3            RESPECTFULLY SUBMITTED this 29th day of July, 2019.
                                        4
                                                                                      BALLARD SPAHR LLP
                                        5
                                        6
                                                                                      By: /s/ Mark Kokanovich
                                        7                                                 Mark Kokanovich
                                                                                          Dennis K. Burke
                                        8                                                 1 East Washington Street, Suite 2300
                                                                                          Phoenix, AZ 85004-2555
                                        9                                                 Attorneys for Defendant James B. Panther
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #38082715 v1                          2
                                                Case 2:19-cr-00448-DLR Document 22 Filed 07/29/19 Page 3 of 3



                                        1                                  CERTIFICATE OF SERVICE
                                        2
                                                     I certify that on the 29th day of July, 2019, I electronically transmitted a PDF version
                                        3
                                            of this document to the Office of the Clerk of the Court, using the CM/ECF System for
                                        4
                                            filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants listed for
                                        5
                                            this matter.
                                        6
                                        7
                                            By: /s/ Sarah Gennett
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #38082715 v1                             3
